Slip Op. 11-108

               UNITED STATES COURT OF INTERNATIONAL TRADE

 SHANDONG RONGXIN IMPORT &
 EXPORT CO., LTD.,

                       Plaintiff,
                                                 Before: Gregory W. Carman, Judge
                 v.
                                                 Court No. 09-00316
 UNITED STATES,

                       Defendant.



                                       JUDGMENT

         Upon consideration of the Final Results of Redetermination Pursuant to Remand

issued on August 4, 2011 (“Second Remand Results”), the comments filed by Plaintiff

urging the Court to sustain the Second Remand Results, Defendant’s response thereto

urging the same, and all other papers and opinions filed or issued in this case, and upon

due deliberation, the Second Remand Results are hereby sustained, and judgment is

entered for Defendant.




                                                       /s/ Gregory W. Carman
                                                       Gregory W. Carman, Judge
Dated:         August 30, 2011
               New York, NY